Citation Nr: 0031053	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  97-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for anemia, claimed 
secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The veteran retired in September 1969 after 22 years of 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the claim as styled on the title 
page of this decision.  The veteran disagreed, and on appeal 
in March 1998 the Board remanded the case for additional 
development of the record.  


REMAND

In its March 1998 remand, the Board directed the RO to obtain 
the veteran's service personnel records; to contact the U.S. 
Air Force, verify the veteran's assignments, and gather 
information on radiation exposure; to request that the 
Defense Nuclear Agency review the case and provide any 
additional information concerning the veteran's participation 
in the atmospheric sampling missions; to obtain outstanding 
VA or private medical records; to afford the veteran a 
VA examination; and readjudicate the claim in light of all 
pertinent evidence of record in accordance with 38 C.F.R. 
§ 3.311 and the principles set forth in Combee v. Brown, 34 
F.3d 1039, 1041-45 (Fed. Cir. 1994).  

The record reflects that the RO received copies of the 
veteran's service personnel records in June 1998 and that the 
veteran was afforded a VA examination in January 1999.  
However, there is no indication in the record showing that 
the RO contacted the U.S. Air Force or referred the case to 
the Defense Nuclear Agency in accordance with the directives 
of the Board's March 1998 remand.  Moreover, the May 1999 
supplemental statement of the case did not reflect that the 
RO readjudicated the claim in accordance with 38 C.F.R. 
§ 3.311 and the principles set forth in Combee, 34 F.3d at 
1041-45, as directed by the Board's remand.  The appellant is 
entitled to compliance by the RO with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  Therefore, the case must be again remanded for 
compliance with these directives.  

This development is significant in this case.  Although 
anemia, the current disorder for which the veteran seeks 
service connection, is not a disease listed at 38 C.F.R. 
§ 3.309(d) or 38 C.F.R. § 3.311, a disorder not listed there 
might still be service connected if the evidence related the 
disorder to radiation exposure.  To determine this question 
in this case, the evidence must include information regarding 
the veteran's service.  The intent of the Board's directives 
to contact the U.S. Air Force and refer the case to the 
Defense Nuclear Agency were designed to address the need for 
this evidence.  Without that evidence, the VA examiner in 
January 1999 might not have had adequate information to 
evaluate a possible medical nexus between the current 
disorder and the veteran's claimed in-service activities.  

On November 9, 2000, while this appeal was pending, the 
President signed into law Pub. L. 106-475, 114 Stat. 2096, 
Veterans Claims Assistance Act of 2000 (November 9, 2000).  
This statute eliminates the requirement of a well-grounded 
claim and fundamentally alters VA's duty to assist the 
claimant in the development of facts pertinent to the claim 
herein at issue.  On remand, the RO should ensure the record 
complies with the provisions of this statute.  

The case is REMANDED for the following development:

1.  The RO should contact the U.S. Air 
Force to verify that the veteran's duty 
assignments included exposure to ionizing 
radiation in the Air Weather Service, and 
then contact the U.S. Air Force Surgeon 
General for any information concerning 
radiation exposure that the veteran may 
have undergone, including any radiation 
dose estimate, if feasible.  The service 
department should be asked to state 
whether the veteran was exposed to a 
"nuclear cloud" from a U.S.S.R. nuclear 
explosion in 1959 and a "nuclear cloud" 
from a French nuclear test in the Sahara 
Desert in 1961.   Any records received 
should be associated with the claims 
file.  

2.  The RO should request that the 
Defense Nuclear Agency review the case 
and provide any additional information 
that may have become available concerning 
the veteran's participation in the 
atmospheric sampling missions that he has 
described, including an estimated 
resulting radiation dose.  

3.  The RO should then review the claims 
file and ensure that VA has complied with 
the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 
114 Stat. 2096 (2000).  The RO should 
take all appropriate action necessary to 
ensure that compliance with this statute.  
All development accomplished must be 
documented in the claims file.  


The veteran has the right to submit additional evidence and 
argument to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
and adjudicate the claim.  If any benefit sought on appeal, 
for which a notice of disagreement has been filed, remains 
denied, the veteran and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


